CCA 20091044. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals and the pleadings filed in this case, it is ordered that Appellee file a substantive answer on the following issues raised by Appellant:
WHETHER THE MILITARY JUDGE COMMITTED PREJUDICIAL ERROR WHEN SHE FAILED TO INSTRUCT THE PANEL ON THE *161LESSER INCLUDED OFFENSE OF ASSAULT CONSUMMATED BY A BATTERY.
WHETHER THE MILITARY JUDGE ERRED WHEN SHE EXCLUDED EVIDENCE OF A WITNESS’S PRIOR SHOPLIFTING CONVICTION.
and on the following specified issue:
WHETHER IT WAS INEFFECTIVE ASSISTANCE OF COUNSEL NOT TO RAISE THE LESSER INCLUDED OFFENSE ISSUE BEFORE THE COURT OF CRIMINAL APPEALS IN LIGHT OF UNITED STATES v. BONNER, 70 M.J. 1 (C.A.A.F. 2011).
The answer of Appellee to the above issues shall be filed on or before March 13, 2012. Appellant shall file a reply within 20 days of the filing of Appellee’s answer.